DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 9 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (USP 2002/0035422).

As Per Claim 1, Sasaki teaches,  a method comprising: obtaining a rich data capture trigger  ( gathering sensor data in first mode and in second mode) that defines when a controller of an asset tracking device onboard an asset
( “information from various sensors mounted in the vehicle 11 is input to the device  recorded 13 via interior LAN 17”, para [0077]) is to identify and log an unsimplified block of raw data in raw data on the asset tracking device (([0010-0014])  via gathering data in  first mode and in second mode)   for rich data analysis,( data is analyzed by the control center server), para [0098])  the raw data obtained by the asset tracking device from a data source onboard the asset; ( para [0077]); transmitting data capture instructions to the asset tracking device, the data capture instructions containing the rich data capture trigger, the data capture instructions to cause a controller of the asset tracking device  ( via different sensors  data being transmitted to the drive recorder, [0077]-[0081]);

Examiner interprets : “data capture instructions” as “captured data”, “unsimplified block of raw data” as data obtained in “first mode of recording”  and “simplified set of raw data” as data recorded in “the second mode of recording”.

 to: monitor the raw data for satisfaction of a simplified data capture trigger;( para [0078], where the claimed “simplified data capture trigger” would correspond to the behavior of the vehicle not meeting a predetermined  condition, also see para [0093])); when the simplified data capture trigger is satisfied, perform a dataset simplification algorithm on the raw data ( in the first recording mode” [0091], also [0086], the data is recorded at a relatively long sampling period, such as once per 0.5  second , so that it effectively constitutes a dataset simplification algorithm in the claimed sense)  to generate a simplified set of raw data, and log the simplified set of raw data; monitor the raw data for satisfaction of a rich data capture trigger; (“meets a predetermined condition”,  para [0078]); and when the rich data capture trigger is satisfied, identify and log an unsimplified block of raw data ( “recording of more detailed data, [0019]) as well as  “high density sampling interval such as every 0.1 second”, para [0092]); for rich data analysis,( this is the purpose of transmitting the data to the control center e.g., “the control center 53 can immediately grasp that a serious situation occurs”  para [0101]), the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied,( the high-density   logging is started when the trigger condition has been satisfied), the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; ( obviously due to the higher sampling rate there will be additional data to that in the simplified set of data).

However, Sasaki does not explicitly teach,   receiving the simplified set of raw data and the unsimplified block of raw data from the asset tracking device, [by the server]).
Examiner interprets , “unsimplified block of raw data” as data obtained in “first mode of recording”  and “simplified set of raw data” as data recorded in “the second mode of recording”.
However,  Sasaki teaches,  the driving recorder 13 is being connected with control center 53 via communication device 51 and 55 and transmitting data of different recording mode  to the control center 53, [0093], also see [0090-0093], Fig.2)
Therefore, it would have been obvious to one having ordinary skill in the art to recognize that Sasaki has the teachings of  receiving the simplified set of raw data and the unsimplified block of raw data from the asset tracking device by the server.

Claim 9  is being rejected using the same rationale as claim 1.
Claim 17 is being rejected using the same rationale as claim 1.


Allowable Subject Matter
5.	Claims 2-8, 10-16 and 18-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663